Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 29, 2016

                                       No. 04-16-00574-CV

                                      FAYETTE COUNTY,
                                          Appellant

                                                 v.

 RYDER INTEGRATED LOGISTICS, INC. and Ryder Integrated Logistics of Texas, LLC,
                             Appellees

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-03779
                           Honorable Peter A. Sakai, Judge Presiding

                                          ORDER
        This is an accelerated appeal from the trial court’s order denying Fayette County’s
motion for summary judgment. Fayette County filed its notice of appeal with the Bexar County
District Clerk on September 12, 2016. The notice states the appeal is from an interlocutory order
and is accelerated. The clerk’s record was due ten days later on September 22, 2016. See Tex. R.
App. P. 26.1(b), 35.1(b). The record was not filed.

        This court notified the Bexar County District Clerk, Donna Kay McKinney, by letter that
she is the trial court clerk responsible for timely filing the clerk’s record, and the record had not
been filed. The Clerk has filed a notification of late record requesting a thirty-day extension of
time to file the record, stating she was unaware this is an accelerated appeal.

       We grant the motion in part and order the clerk’s record filed by October 10, 2016. See
Tex. R. App. P. 35.3(c) (extension of time to file record in accelerated appeal must not exceed 10
days).


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2016.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court